Exhibit 10.1 

EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT, is made by and between Image Sensing
Systems, Inc., and its subsidiaries and divisions (collectively, “ISS”), and
Chad A. Stelzig (“Stelzig”) as of the 27th day of June, 2016 (the “Effective
Date”).

RECITALS:

          A.       ISS and Stelzig entered into that certain Employment
Agreement effective on or about June 27th, 2016 (the “Agreement”) under which
Stelzig will serve as ISS’ Interim President and Chief Executive Officer.

          B.       ISS and Stelzig mutually agree to the terms set forth in this
Agreement.

          NOW THEREFORE, in consideration of the convents and conditions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ISS and Stelzig agree
as follows:

AGREEMENT:

  1. Employment; Definitions.             (a) Employment. Stelzig is an at-will
employee, and his employment may be terminated by either Stelzig or ISS at any
time, with or without cause.             (b) Definitions. For purposes of this
Agreement, the following terms shall have the following meanings:              
(i) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations, notices and other guidance of general applicability issued
thereunder.             (ii) “Fair Market Value” means the per share closing
price of ISS’s common stock or any other securities into which ISS’s common
stock has been converted that are subject to Options held by Stelzig as quoted
on the NASDAQ Stock Market or any other exchange on which such common stock or
other securities are principally traded or, if such common stock or securities
are not traded on any exchange, the fair market value of such common stock or
securities as determined in good faith by the Board of Directors of ISS or its
successor.             (iii) “Good Reason” means Stelzig has provided written
notice to ISS within 90 days following the occurrence of any of the following
events, provided the event results in a negative change to Stelzig, which notice
describes the event in reasonable detail and the facts and circumstances claimed
by Stelzig to constitute Good Reason, and ISS has not cured the event within 30
days after receiving such notice from Stelzig:                 (A) the
assignment of Stelzig without Stelzig’s consent to a position with material
responsibilities or duties of a lesser status or degree than the position of
Chief Executive  Officer and/or Vice President of Engineering of ISS;          
      (B) the relocation of Stelzig’s principal office for ISS business, without
Stelzig’s consent, to a location more than 50 miles outside Stelzig’s work
location as of the date of this Agreement;                 (C) a material
reduction, in the aggregate, in base salary, variable pay opportunities or the
employee benefits in which Stelzig is entitled to participate irrespective of
any standard waiting periods with respect to the same, unless such material
reduction is generally applicable to all employees of ISS with a similar ranking
to Stelzig; or

 
 

                (D) a material breach or a material adverse modification of this
Agreement by ISS without Stelzig’s consent.                 Termination for
“Good Reason” shall not include Stelzig’s death or a termination for any reason
other than one of the events described in clauses (A) through (D) of this
Section 1(b)(iv).               (iv) “Termination Date” means the date upon
which Stelzig’s “separation from service” with ISS within the meaning of Section
409A(a)(2)(A)(i) of the Code (with “ISS” for purposes of this paragraph to
include any business entity that is treated as a single employer with ISS under
the rules of Section 414(b) and (c) of the Code).

 

    (v) “With Cause” means the occurrence of any of the following events:      
          (A) the conviction of Stelzig of, or a plea of “guilty” or “no
contest” by Stelzig to, a felony under the laws of the United States or any
state thereof or the conviction of Stelzig of, or a plea of “guilty” or “no
contest” by Stelzig to, any act involving moral turpitude;                 (B)
Stelzig’s breach of fiduciary duty involving personal profit;                
(C) Stelzig’s willful and material misconduct in the performance of duties
assigned to Stelzig as the Chief Operating Officer, Chief Financial Officer and
Treasurer of ISS;                 (D) Stelzig’s consistent failure to perform
the reasonable stated duties assigned to Stelzig under this Agreement; or      
          (E) Illegal or unethical business practices by Stelzig, including but
not limited to the commission of fraud, misappropriation or embezzlement in
connection with ISS’s business.                     2.     Duties. Stelzig will
devote his full professional time, attention and efforts to the business and
affairs of ISS during his employment with ISS, and Stelzig agrees that, to the
best of his ability and experience, and at all times, he will conscientiously
perform the duties and obligations assigned to him.          
          3.      Compensation.            

(a)

 

Salary. Stelzig’s base salary will be $225,000 per year for the year ending
December 31, 2016, less all required withholdings and deductions, payable in
accordance with ISS’s standard payroll procedures in effect from time to time.
Stelzig’s performance will be evaluated by ISS’s Board of Directors from time to
time in its discretion but no less often than annually.         (b) One Time
Stock Grant. Stelzig will receive a one-time grant of 10,000 shares of
restricted stock under the terms of ISS’s 2014 Stock Option and Incentive Plan,
which will vest 6 months from the date of grant if Stelzig is then an employee
of ISS.         (c) Bonuses. Stelzig’s bonus plan will be determined by ISS’s
Board of Directors from time to time.         (d) Employee Benefits. Stelzig
will be entitled to insurance and other benefits in accordance with ISS’s
standard and executive benefits in effect from time to time. These benefits
include several elections that must be made by Stelzig.  Planbooks, Summary Plan
Descriptions, and Plan Legal Documents containing formal descriptions of all
available benefits have been or will be provided to Stelzig. ISS is entitled to
change, modify, or discontinue such benefits at its sole discretion.      

 
 

  (e) Vacation. Stelzig is entitled to vacation each year in accordance with
ISS’s vacation policy in effect from time to time.          
          4.       Reimbursement of Reasonable Travel and Business Expenses. ISS
will, in accordance with its policies in effect from time to time, reimburse
Stelzig for all reasonable business expenses incurred by Stelzig in connection
with the performance of his duties under this Agreement, upon submission of the
necessary documentation required pursuant to ISS’s standard policies and record
keeping procedures. Stelzig also agrees that he will adhere to ISS’s travel
policy, which is subject to amendment from time to time.  
          5.       Confidentiality, Noncompetition and Invention Assignment.
Stelzig will have reviewed and signed Appendix A to the Agreement.

 

          6.       Severance upon Termination of Employment.             (a)
Voluntary Termination. Should Stelzig terminate his employment for any reason
other than for Good Reason as provided in Section 1(b)(ii)(B) and Section
1(b)(iv) of this Agreement, (i) ISS shall pay Stelzig all earned and unpaid
amounts due to him for salary through the termination date; (ii) Stelzig shall
have 90 days after the date of the termination of his employment (or such
shorter period as is provided in the Image Sensing Systems, Inc. 2005 Stock
Incentive Plan, as amended (the “Plan”), or any successor or replacement plan of
a similar nature, or an agreement governing the Option) to exercise all Options
owned by Stelzig that are exercisable as of such termination date; and (iii) any
other Options, Restricted Stock and Restricted Stock Units owned by Stelzig
shall automatically terminate. Except as expressly provided herein, to the
extent that there is any conflict between the provisions of this Section 6(a)
and the provisions of the Plan or any agreement governing Options, Restricted
Stock and Restricted Stock Units owned by Stelzig, the provisions of this
Section 6(a) shall govern. For purposes of this Agreement, the terms “Option,”
“Restricted Stock” and “Restricted Stock Units” shall have the meaning set forth
in the Plan or any successor or replacement plan of a similar nature.        
(b) Termination by ISS “With Cause.” Should ISS terminate Stelzig’s employment
With Cause, Stelzig shall not be entitled to any severance, and all of the
Options, Restricted Stock and Restricted Stock Units owned by Stelzig shall
automatically terminate; provided, however, that Stelzig shall have ten (10)
days to cure any alleged breach, failure, or misconduct under Section
1(b)(vi)(D) of this Agreement, if such alleged breach, failure or misconduct is
curable, after ISS provides Stelzig written notice of the actions or omissions
constituting such breach, failure, or misconduct. Except as expressly provided
herein, to the extent that there is any conflict between the provisions of this
Section 6(b) and the provisions of the Plan or any agreement governing Options,
Restricted Stock and Restricted Stock Units owned by Stelzig, the provisions of
this Section 6(b) shall govern.         (c) Termination by ISS “Without Cause.”
Should ISS terminate Stelzig’s employment for any reason other than (1) With
Cause, or (2) because of Stelzig’s inability to perform his duties because of
death or disability, upon entry into a release agreement provided by ISS (the
“Release Agreement”), (i) Stelzig shall be entitled to 6 months of salary
continuation, without eligibility for bonus; and (ii) he shall have 90 days
after the date of the termination of his employment (or such shorter period as
is provided in the Plan, or any successor or replacement plan of a similar
nature, or an agreement governing the Option) to exercise all Options owned by
Stelzig that are exercisable as of such termination date. Any other Options,
Restricted Stock and Restricted Stock Units owned by Stelzig shall automatically
terminate upon termination of Stelzig’s employment under this Section 6(c). ISS
and Stelzig have the ability, however, at any time, to terminate this Agreement
by mutual written agreement, with or without the severance benefit. Except as
expressly provided herein, to the extent that there is any conflict between the
provisions of this Section 6(c) and the provisions of the Plan or any agreement
governing Options, Restricted Stock and Restricted Stock Units owned by Stelzig,
the provisions of this Section 6(c) shall govern.             Stelzig’s
re-appointment back to ISS’s Vice President of Engineering from Interim Chief
Executive Officer without a reduction to his existing salary and severance
agreement would not constitute a severance triggering action          

 
 

            (e) Post-Termination Obligations and Conditions. In the event of the
termination of Stelzig’s employment with ISS, the sole obligation of ISS to
Stelzig will be ISS’s obligation to make any payments it is required to make to
Stelzig as provided in this Agreement, and ISS will have no other obligation to
Stelzig or to Stelzig’s beneficiary(ies) or estate.             (i)
Notwithstanding the provisions of Section 6(c) and Section 6(d) of this
Agreement, ISS will not be obligated to make any payments to Stelzig under
Section 6(c) or Section 6(d) unless: (A) Stelzig has signed the Release
Agreement; (B) any and all applicable rescission periods provided by law for
releases of claims shall have expired and Stelzig shall have signed and not
rescinded the release of claims; and (C) Stelzig is in strict compliance with
the terms of this Agreement as of the date(s) of such payments.

 

    (ii) Immediately upon the termination of Stelzig’s employment with ISS for
any reason, Stelzig will resign all positions then held as an officer or manager
of ISS and of affiliated entities of ISS.           (f) Withholding Taxes. ISS
shall be entitled to deduct from all payments or benefits provided for under
this Agreement any federal, state or local income and employment-related taxes
required by law to be withheld with respect to such payments or benefits.      
    (g) Compliance with Code Section 409A.           (i) The parties to this
Agreement intend that the payments described in Section 6(c) and Section 6(d) of
this Agreement shall be excluded from deferred compensation as a “short-term
deferral” under Treas. Reg. §1.409A-1(b)(4). The parties to this Agreement
intend that the continuation of any health and dental benefits under this
Agreement shall be excluded from deferred compensation pursuant to the medical
benefits exception for separation pay plans under Treas. Reg.
§1.409A-1(b)(9)(v)(B).             (ii) The parties to this Agreement intend
that the continuation of any life and disability insurance benefits under this
Agreement shall be excluded from deferred compensation as separation pay due to
an involuntary separation from service under Treas. Reg. §1.409A-1(b)(9)(iii),
and the amounts payable for any such continuation of life and disability
insurance coverage shall not exceed two times the lesser of (x) Stelzig’s
annualized compensation based on the annual rate of pay for services to ISS for
the calendar year prior to the calendar year in which the Change in Control
Termination occurs (adjusted for any increase during the year that was expected
to continue indefinitely if Stelzig had not separated from service) or (y) the
compensation limit under Section 401(a)(17) of the Code for the year in which
the Change in Control Termination occurs.             (iii) Notwithstanding the
foregoing, if any of the payments described in Section 6(c) and Section 6(d) of
this Agreement are subject to the requirements of Code Section 409A, and ISS
determines that Stelzig is a “specified employee” as defined in Code Section
409A as of Stelzig’s Termination Date, such payments shall not be paid or
commence earlier than the date that is six months after the Termination Date,
but shall be paid or commence during the calendar year following the year in
which the Termination Date occurs and within 30 days of the earliest possible
date permitted under Code Section 409A.

 

 
 



          7. Miscellaneous.           (a) Notices. Any and all notices permitted
or required to be given under this Agreement must be in writing. Notices will be
deemed given (1) when personally received or when sent by facsimile transmission
(to the receiving party’s facsimile number), (2) on the first business day after
having been sent by commercial overnight courier with written verification of
receipt, or (3) on the third business day after having been sent by registered
or certified mail from a location on the United States mainland, return receipt
requested, postage prepaid, whichever occurs first, at the address set forth
below or at any new address, notice of which will have been given in accordance
with this Paragraph:

 

  If to ISS: Andrew T. Berger     500 Spruce Tree Centre     1600 University
Ave. West     St. Paul, MN 55104     (or other address as is notified in writing
from time to time by ISS to Stelzig by return receipt requested, postage prepaid
post)         If to Stelzig: Chad A. Stelzig     8312 Foxberry Drive     Savage,
MN 55378     (or other address as is notified in writing from time to time by
Stelzig to ISS by return receipt requested, postage prepaid post)

 

  (b) Amendments. This Agreement may not be changed or modified in whole or in
part except by a writing signed by ISS and Stelzig. Notwithstanding anything in
this Agreement to the contrary, ISS and Stelzig agree that ISS has the right to
amend this Agreement without Stelzig’s consent to the extent necessary or
desirable to comply with Code Section 409A, provided that no such amendment may
reduce the amount of any benefits payable to Stelzig without Stelzig’s consent.
        (c) Governing Law. This Agreement will be governed by and interpreted
according to the laws of the State of Minnesota without regard to its conflicts
law.         (d) No Waiver. The failure of either party to this Agreement to
insist on strict compliance with any of the terms of this Agreement in any
instance or instances will not be deemed to be a waiver of any term of this
Agreement or of that party’s right to require strict compliance with the terms
of this Agreement in any other instance.         (e) Severability. Stelzig and
ISS recognize that the limitations contained in this Agreement are reasonably
and properly required for the adequate protection of the interests of ISS. If
for any reason a court of competent jurisdiction or binding arbitration
proceeding finds any provision of this Agreement, or the application of any part
of this Agreement, to be unenforceable, the remaining provisions of this
Agreement will be interpreted so as best to reasonably effect the intent of the
parties to this Agreement. The parties to this Agreement further agree that the
court or arbitrator shall replace any such invalid or unenforceable provisions
with valid and enforceable provisions designed to achieve, to the extent
possible, the business purposes and intent of such unenforceable provisions.    
    (f) Entire Agreement. This Agreement constitutes the entire understanding
and agreement of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
including, without limitation, between the parties to this Agreement with
respect to the subject matter of this Agreement.         (g) Term of Agreement.
This Agreement shall commence on the Effective Date and shall continue in effect
until the date on which Stelzig’s employment with ISS terminates for any reason
whatsoever; provided, that any rights and obligations accruing upon or prior to
the termination or expiration of this Agreement shall survive to the extent
necessary to enforce such rights and obligations.

 

 
 



  (h) Successors and Assigns. This Agreement shall inure to the benefit of and
shall be enforceable by Stelzig, his heirs and the personal representative(s) of
his estate, and it shall be binding upon and inure to the benefit of ISS and its
successors and assigns. ISS will require the transferee of any sale of all or
substantially all of the business and assets of ISS or the survivor of any
merger, consolidation or other transaction expressly to agree to honor this
Agreement in the same manner and to the same extent that ISS would be required
to perform this Agreement if no such event had taken place. The failure of ISS
to obtain such agreement before the effective date of such event shall be a
material breach of this Agreement by ISS within the meaning of Section
1(b)(iv)(D) of this Agreement.         (i) Captions. The headings or captions
set forth in this Agreement are for convenience only and shall not affect the
meaning or interpretation of this Agreement.         (j) Counterparts. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

         

IN WITNESS WHEREOF, Stelzig and ISS have caused this Agreement to be duly
executed and delivered as of the Effective Date.

          Image Sensing Systems, Inc.                 By: /s/ Andrew T. Berger  
/s/ Chad A. Stelzig     Andrew T. Berger   Chad A. Stelzig   Its: Executive
Chairman      

 

 
 

 

APPENDIX A
TO THE EMPLOYMENT AGREEMENT BETWEEN
IMAGE SENSING SYSTEMS, INC., AND CHAD A. STELZIG

CONFIDENTIALITY, NONCOMPETITION AND
INVENTION ASSIGNMENT AGREEMENT

          This CONFIDENTIALITY, NONCOMPETITION, AND INVENTION ASSIGNMENT
AGREEMENT (“Agreement”) between Image Sensing Systems, Inc. (“ISS”), and Chad A.
Stelzig (“Employee”) is signed and dated AS OF June 27, 2016.

          As an express condition of Employee’s employment with ISS, for his
receipt of ISS benefits, and other valuable consideration, and in exchange for
other premises and mutual promises contained in this Agreement, ISS and Employee
agree as follows:

       1.          Confidential and Proprietary Information.

                    (a)          Employee understands and agrees that, during
the course of his employment with ISS, he will receive proprietary,
confidential, and trade secret information – all of which has special value to
and constitutes a unique asset of ISS (collectively referred to in this
Agreement as “Confidential & Proprietary Information”). Employee agrees that he
will not disclose such Confidential & Proprietary Information during the period
of his employment or after the termination of his employment for any reason
whatsoever and that he will not use or share the same with any person, firm, or
corporation without first obtaining ISS’s written consent.

                    (b)          For these purposes, “Confidential and
Proprietary Information” includes, but is not limited to, confidential
information relating to ISS’s business, products and services, customers, or
vendors; trade secrets, data, specifications, developments, inventions, patents,
patent materials, copyrightable subject matter and ideas, processes, know-how,
designs, computer systems, and research activity; marketing and sales
strategies, marketing and product plans, information, pricing strategies, and
techniques; long and short term business plans; existing and prospective client,
vendor, and employee lists, contacts, and information; financial and personnel
information; any information and/or applications relating to ISS’s internal
information systems; and any other information concerning the business of ISS
which is not disclosed to the general public or known in the industry, except
for disclosure necessary in the course of Employee’s duties or with the express
written consent of ISS. All Confidential and Proprietary Information, including
all copies, notes regarding, correspondence and/or electronic communications
regarding, and replications of such Confidential and Proprietary Information
will remain the sole property of ISS and must be returned to ISS immediately
upon termination of Employee’s employment.

                    (c)          Employee acknowledges that ISS’s Confidential
and Proprietary Information constitutes a unique and valuable asset of ISS and
represents a substantial investment of time and expense by ISS, and that any
disclosure or use of such knowledge or information other than for the sole
benefit of ISS would be wrongful and would cause irreparable harm to ISS.

                    (d)          The foregoing obligations of confidentiality do
not apply to any knowledge or information that is now published or which
subsequently becomes generally publicly known in the form in which it was
obtained from ISS, other than as a direct or indirect result of the breach of
this Agreement by Employee.

       2.          Return of Company Property. Upon termination of employment
with ISS for whatever reason, or at any other time at the request of ISS,
Employee will deliver to a designated Company representative all records,
documents, hardware, software, and all other Company property and all copies of
such Company property in Employee’s possession. Employee acknowledges and agrees
that all such materials are the sole property of ISS and that he will certify in
writing to ISS at the time of delivery that he has complied with this
obligation.



 
 

 

       3.          Noncompetition Covenant. ISS and Employee agree that, due to
Employee’s position with ISS, Employee will have access to ISS’s Confidential
and Proprietary Information and has developed and will continue to develop
certain goodwill and relationships on behalf of ISS. Employee acknowledges that
ISS will only release its Confidential and Proprietary Information, and will
only permit Employee to continue to generate this goodwill and these
relationships, upon the receipt of assurances that Employee will not use the
information, goodwill, or relationships to ISS’s disadvantage and, accordingly,
agrees to the following provisions:

                    (a)          Agreement Not to Compete. During the term of
his employment with ISS, and for a period of twelve (12) months after the
termination of such employment for any reason, Employee will not, directly or
indirectly, serve as an employee, agent, consultant, director, stockholder or
owner, or render services to any Conflicting Organization. Employee also will
not direct any other individual or business enterprise to engage in such
competition with ISS. For the purposes of this Agreement, “Conflicting
Organization” means companies and other organizations engaged in or which have
plans to engage in software-based computer enabled detection products and
solutions for the intelligent transportation industry and adjacent security and
law enforcement markets.

                    (b)          Nonsolicitation of Customers or Suppliers.
During the term of his employment with ISS, and for a period of twelve (12)
months after the termination of such employment for any reason, Employee agrees
that he will not, directly or indirectly, divert, solicit, approach, contact,
call upon, accept business from, or sell or render services to any
client/customer or prospective client/customer of ISS who was solicited or
serviced directly by Employee at any time during the twelve (12) months prior to
his termination from employment, or where he supervised, directly or indirectly,
in whole or in part, the solicitation or service activities related to such
clients or prospects during the same twelve-month period. Employee also will
not, directly or indirectly, aid or assist any other person, firm, or
corporation in doing what he himself cannot do under the terms of this
Agreement. Employee will not in any way interfere or attempt to interfere with
ISS’s relationships with any of its actual or potential customers, suppliers, or
subcontractors.

                    (c)          Nonsolicitation of Employees. Employee
recognizes that ISS’s work force constitutes an important and vital aspect of
its business. During the term of his employment with ISS, and for a period of
twelve (12) months after the termination of such employment for any reason,
Employee will not, directly or indirectly, hire, solicit, employ, or attempt to
employ, any employee or director of ISS, or otherwise directly or indirectly
interfere with or disrupt relationships, contractual or otherwise, between ISS
and any of its employees, directors, or consultants.

                    (d)          Acknowledgment. Employee agrees that the
restrictions and agreements contained in this Agreement (and particularly in
this Paragraph 3) are reasonable and necessary to protect the legitimate
interests of ISS, and that any violation of this Agreement will cause
substantial and irreparable harm to ISS that would not be quantifiable and for
which no adequate remedy would exist at law. Employee further acknowledges that
he has had the opportunity to request that legal counsel review this Agreement
and, having exhausted such right, agrees to the terms herein without
reservation. Accordingly, Employee authorizes the issuance of injunctive relief
by any court of appropriate jurisdiction, without the requirement of posting
bond, for any violation of this Agreement, and agrees that ISS shall be entitled
to the recovery of reasonable attorneys’ fees incurred in the enforcement of
this Agreement.

       4.          Assignment of Inventions. Employee agrees to promptly
disclose to ISS inventions, ideas, processes, writings, designs, developments
and improvements, whether or not protectable under the applicable patent,
trademark or copyright statutes, which Employee makes, conceives, reduces to
practice, or learns during his/her employment by ISS, either alone or jointly
with others, relating to any business in which ISS is or may be concerned
(“Inventions”). Such disclosures will be made by Employee to ISS in a written
report, setting forth in detail the structures, procedures and methodology
employed and the results achieved.

                    (a)          To the extent that any Invention qualifies as
“work made for hire” as defined in 17 U.S.C. § 101 (1976), as amended, such
Invention will be the exclusive property of ISS. Moreover, Employee agrees to
treat every work or idea created or acquired by or on behalf of Employee for ISS
as a “work made for hire.” It is the intent of both Employee and ISS that ISS
have unrestricted ownership in all of such works and to any derivative works
thereof, without further compensation of any kind to Employee or to those with
whom Employee may work.



 
 

 

                    (b)          Consistent with and to the extent permitted by
law, Employee hereby assigns and agrees to assign to ISS all rights in and to
these Inventions, including, but not limited to, applications for United States
and foreign patents and resulting patents and to further cooperate with ISS in
maintaining, obtaining, and protecting such proprietary rights. Employee shall
execute all applications, assignments and other papers necessary to enable ISS
to obtain full protection and title to such matter and inventions, and Employee
hereby waives any claim of moral right that Employee may have in or in
connection with any such work.

                    (c)          Employee further acknowledges that he received
notice from ISS that his obligation to assign rights in and to any Inventions
does not apply to an Invention for which no equipment, supplies, facility or
trade secret information of ISS was used and which was developed entirely on
Employee’s own time, and (1) which does not relate (A) directly to the business
of ISS or (B) to ISS’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by Employee
for ISS.

                    (d)          Employee has attached a complete list of all
existing patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, trademarks, copyrights, service marks,
discoveries, patents, technology, algorithms, computer software, application
programming interfaces, protocols, formulas, compositions, ideas, designs,
processes, techniques, know-how, data, and all improvements thereto to which
Employee claims ownership as of the date of this Agreement and which Employee
desires to clarify are not subject to this Agreement (“Excluded Inventions”). If
no such list is attached to this Agreement, Employee represents that he has no
such Excluded Inventions at the time of signing this Agreement.

                    (e)          Employee further agrees that prior to
separation from employment with ISS for any reason, he will disclose to ISS, in
a written report, all Inventions, the rights to which he has agreed to assign to
ISS under (a) and (b) above, and which he has not previously disclosed.

                    (f)          In the event of any dispute concerning whether
an Invention made or conceived by Employee is the property of ISS, such
Invention will be presumed to be the property of ISS, and Employee will bear the
burden of establishing otherwise in any arbitration, litigation, or similar
proceeding.

       5.          Injunctive Relief. Because the Confidential and Proprietary
Information described above and the products derived therefrom are unique,
peculiar and of great value to ISS, ISS shall be entitled to injunctive relief
to restrain Employee from violating or threatening to violate any provisions
contained herein. The parties also agree that, because of the unique nature of
their relationship and the information and products to which Employee has been
exposed through this relationship, ISS shall be entitled to an injunction to be
issued by any Court of competent jurisdiction enjoining and restraining Employee
from committing any violation of this Agreement, and Employee hereby consents to
the issuance of such injunction. Proceedings may be initiated against Employee
or Employee’s legal representatives or assigns. ISS shall be entitled to its
reasonable costs and attorneys’ fees incurred in enforcing this provision.

       6.          Miscellaneous.

                    (a)          At-will Employment. Nothing in this Agreement
creates any rights of employment. Employee is, and remains, an “at-will”
employee.

                    (b)          Severability. It is further agreed and
understood by the parties that if any part, term or provision of this Agreement
should be unenforceable, invalid, or illegal under any applicable law or rule,
the offending term or provision will be struck and the remaining provisions of
the Agreement will not be affected or impaired thereby.

                    (c)          Assignability. The terms, conditions, and
covenants of this Agreement shall be assignable to the successors and assigns of
ISS.

                    (d)          Waiver. Failure of ISS at any time to enforce
any provision of this Agreement shall not be interpreted as a waiver of any
provision of ISS’s rights under this Agreement.



 
 

 

                    (e)          Entire Agreement. This Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any prior understandings, agreements or
representations, written or oral, relating to such subject matter.

                    (f)          Modification, Amendment, Waiver or Termination.
No provision of this Agreement may be modified, amended, waived or terminated
except by an instrument in writing signed by the parties to this Agreement. No
delay or waiver, express or implied, by ISS of any right or any breach by
Employee shall constitute a waiver of any other right or breach by Employee.

                    (g)          Governing Law. This Agreement will be governed
by and interpreted according to the substantive laws of the State of Minnesota
without regard to such state’s conflicts law.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date memorialized in the first paragraph.

                Image Sensing Systems, Inc.         By:  /s/ Chad A. Stelzig  
By:   /s/ Andrew T. Berger       Its:  Executive Chairman

 



 

